Citation Nr: 1029318	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for dizziness/vertigo as secondary 
to service-connected chronic left otitis media with chronic 
mastoiditis, post-operative.

2.  Entitlement to service connection for dizziness/vertigo, to 
include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to February 
1961 and from March 1961 to February 1962.

In a December 2001 rating decision, service connection for 
vertigo, on direct and secondary bases, was denied.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued in December 
2005, in which the RO determined that new and material evidence 
sufficient to reopen the Veteran's previously-denied claim had 
not been received.

Here, the Board finds that the Veteran is seeking service 
connection for the same disability dizziness/vertigo as that for 
which the RO originally denied service connection as not well 
grounded, in an August 2000 rating decision, and declined on the 
merits, in a December 2001 rating decision.  Thus, new and 
material evidence is required to reopen this previously-denied 
claim for service connection.  As the Board must first decide 
whether new and material evidence has been received to reopen the 
claim for service connection before it can address the matter on 
the merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the previously-denied claim-the 
Board has characterized the appeal as encompassing the two issues 
listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

In May 2010, the Veteran testified during a Travel Board hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript is in the record.

The issue of entitlement to service connection for 
dizziness/vertigo, to include as secondary to service-connected 
disability, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2001 rating decision, the RO denied 
service connection for vertigo.

2.  The evidence associated with the claims file since the 
December 2001 rating decision relates to unestablished facts 
necessary to substantiate the claim for service connection for a 
disorder manifested by dizziness/vertigo.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision, denying service connection 
for vertigo, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As evidence received since the December 2001 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for dizziness/vertigo as secondary 
to service-connected chronic left otitis media with chronic 
mastoiditis, post-operative, are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection, the 
Board finds that all notification and development actions needed 
to fairly adjudicate the appeal with regard to this issue have 
been accomplished.

Petition to Reopen

In a December 200l rating decision, the RO, in pertinent part, 
denied the Veteran's original claim for entitlement to service 
connection for vertigo on a direct basis and as secondary to 
service-connected chronic left otitis media with chronic 
mastoiditis, post-operative, finding that the Veteran was not 
seen for vertigo during service or in VA treatment records from 
1994 to 1998 and that vertigo had not been shown to be related to 
the service-connected otitis media by the evidence of record.  In 
a letter dated later the same month, the RO gave notice of the 
denial and informed the Veteran of his appellate rights.  
Although the Veteran filed a notice of disagreement (NOD) with 
regard to this issue and a statement of the case (SOC) was issued 
in February 2002, he did not perfect an appeal within one year of 
the issuance of the rating decision; therefore, it became final 
as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for dizziness/vertigo on a secondary 
basis was received by VA in August 2005.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was the December 2001 rating 
decision.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be credible").

Because the bases of the prior final denial in December 2001 was 
that there was no evidence in service treatment records and VA 
treatment records from 1994 to 1998 that the Veteran was seen for 
vertigo and that vertigo had not been shown to be related to the 
service-connected otitis media, in this case, the new and 
material evidence must show that the Veteran has been treated for 
dizziness/vertigo and that such disorder could be secondary to 
the Veteran's service-connected disability.    

In support of his claim to reopen, both in written statements and 
testimony, the Veteran contends that his current 
dizziness/vertigo is the result of his service-connected tinnitus 
and chronic left otitis media with chronic mastoiditis and 
multiple surgeries performed post-service for this disability.  
Newly-submitted evidence shows complaints of, and treatment for, 
dizziness, vertigo, and disequilibrium.  It also includes copies 
of: employment records from the Lone Star Army Ammunition Plant 
reflecting loss of balance, left ear drainage, earaches, 
dizziness, nausea, ear pain, and tinnitus from 1966 to 1969; 
employment records from the Red River Army Depot pertaining to 
lost work days from 1969 to June 1975 due to vertigo and left ear 
problems; U. S. Civil Service Commission (CSC) Certificates of 
Medical Examination showing continuing left ear problems from 
1970 to 1978; an August 1970 private physician's statement 
confirming that the Veteran had a mastoid operation 
(tympanoplasty) in 1965 and currently was having vertigo and pain 
in the left ear; and VA examination reports and medical records 
reflecting a December 1970 hospitalization for pain, drainage and 
ringing in the left ear, a revision of the mastoidectomy with 
tympanoplasty type II with cartilage graft to footplate for 
recurrent chronic left otitis media in September 1972, implant 
surgery in April 2007, continuing treatment of the left ear in 
1973 and 1974, and clinical impressions of intractable dizziness, 
vertigo (possibly labyrinthine in type), possible recurrent 
benign paroxysmal positional vertigo (BPPV), BPPV, Meniere's-type 
symptoms, and disequilibrium (probably multi-system).  Thus, 
resolving any doubt in the Veteran's favor, the Board does find 
that there now is medical evidence showing recurrent 
dizziness/vertigo/disequilibrium since the 1960s, which the 
Veteran's statements and testimony and a private physician's 
suggests may be due to the Veteran's service-connected left ear 
disabilities and subsequent surgical treatment for them.  The 
Board finds that this additional evidence is neither cumulative 
nor duplicative of evidence previously of record nor was it 
previously considered by agency adjudicators, and as such it is 
"new."  Thus, the new evidence now includes treatment for 
continuing complaints of dizziness and vertigo over an extensive 
period of time and testimony and statements attributing such to 
his service-connected left ear disabilities, i.e., relates to 
facts that may provide a reasonable possibility of substantiating 
the Veteran's claim as it bears directly and substantially upon 
the specific matter under consideration and must be considered in 
order to decide the merits of the claim.  Accordingly, the Board 
concludes that the criteria for reopening the claim for service 
connection for dizziness/vertigo are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for dizziness/vertigo as secondary to service-
connected chronic left otitis media with chronic mastoiditis, 
post-operative, has been received, to this limited extent, the 
appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for dizziness/vertigo, VA again should 
consider the claim on the merits, in the first instance, to avoid 
any prejudice to the appellant.  The Board also finds that 
additional action on this claim is warranted.  

In this regard, the Board notes that, in January 1965, J. W. Pou, 
M.D. performed the initial surgery on the Veteran's left ear, but 
the medical records pertaining to such surgery are not associated 
with the claims file.  It is unclear from the Veteran's testimony 
whether these records still exist.  Similarly, a February 18, 
2003 VA physician's note reflects that the Veteran was treated 
for an ear infection and vertigo at the Wadley Regional Medical 
Center.  Medical records showing treatment at the Wadley Regional 
Medical Center in February 2003 also are not in the claims file.  
On remand, the Veteran should be asked to sign authorizations for 
release of such records so that they might be sought and 
associated with the record, if available.  

Under 38 C.F.R. § 3.310, service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  Id.  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to whether the Veteran's 
dizziness/vertigo/disequilibrium is related to his service-
connected left ear disabilities, the medical opinion of evidence 
is inconclusive.  In this regard, the Board acknowledges that, in 
a February 2001 statement, Dr. J. W. Pou indicated that the 
Veteran had a history of vertigo, which seemed to be getting 
worse, adding that his previous mastoid surgery was not giving 
him any problem and diagnosing the Veteran with BPPV.  In an 
August 2002 VA ENT examination report, this same physician stated 
that the Veteran's dizziness for 20 to 30 years had nothing to do 
with mastoid surgery.  However, Dr. J. W. Pou did not review the 
Veteran's claims file either time.  Moreover, the October 2006 VA 
ear disease examiner, in an December 2006 addendum, opined that 
it is less likely than not that the Veteran's diagnosed BPPV is 
not related to his history of ear problems.  This examiner stated 
that it appears that the Veteran's vertigo is the result of BPPV 
based on his review the claims file, audiological testing and an 
electronystagmogram (ENG), adding that BPPV is generally not 
associated with longstanding diseases and is found in any age 
group with no predisposing factors linked to acute or chronic ear 
problems.  (Emphasis added.)

The Board notes that BPPV is defined as recurrent positional 
vertigo and nystagmus occurring when the head is placed in 
certain positions such as with one ear down, and relieved by 
returning to an upright position.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1742 (30th ed. 2003).  However, this 
definition is at odds with the Veteran's descriptions of his 
symptoms and additional medical evidence showing vertigo in the 
1960s and thereafter added to the record after issuance of the 
March 2008 supplemental SOC (SSOC).  In this regard, the clinical 
treatment records reflect that his dizziness may be attributed to 
alcohol (November 2001); that he has three to four episodes a 
year where he is unable to get up for a couple of days and then 
has to be helped around to walk for a couple of days due to 
vertigo (March 2005); that he has had intermittent bloody 
drainage from the left ear cavity (June 2005); that he often 
wakes up dizzy and that episodes of dizziness may occur several 
times a day, or as little as once over two to three weeks (July 
2005); that he has nonpositional vertigo that lasts for several 
hours and days associated with nausea/vomiting (October and 
December of 2006); that his vertigo results with changing 
position in bed and while walking and, at times, is associated 
with nausea/vomiting (November 2006); and that the Veteran's 
disequilibrium is probably multi-system from arthritis, poor 
night vision, etc. (December 2006).  The Board notes that the 
Veteran is competent to describe his symptoms.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Thus, the Board finds that the above medical opinions are 
essentially bare conclusions, as they are unaccompanied by 
discussion, explanation, or citation to clinical findings since 
the 1960s, or are little more than a bare rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the 
Board finds that these opinions are not sufficiently probative 
for adjudication purposes.  Thus, another examination was 
warranted.  If available, the October 2006 VA ear disease 
examiner should reexamine the Veteran and clarify his former 
opinion, after reviewing the claims file and examination results 
and performing any additional studies deemed necessary (e.g., 
Dix-Hallpike) to ascertain what type of vertigo the Veteran has.  
Then, the VA examiner should provide an addendum to his earlier 
opinion, indicating whether such disorder is proximately due to, 
or has been aggravated by, any of the Veteran's service-connected 
left ear disabilities-hearing loss, tinnitus, chronic otitis 
media, chronic mastoiditis-and subsequent surgeries.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
The letter should specifically request that 
the Veteran provide authorization to enable 
it to obtain all outstanding pertinent 
medical records from J. W. Pou, M.D. 
pertaining to the initial surgery on 
the Veteran's left ear in January 1965 
and subsequent treatment and from the 
Wadley Regional Medical Center for 
treatment of an ear infection and 
vertigo in February 2003, to include 
copies of any test and radiological 
study results.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA ear disease 
examination, by the physician who 
performed the October 2006 VA ear disease 
examination, if available.  The entire 
claims file must be made available to 
the examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies deemed warranted should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of the report), and all 
clinical findings should be reported in 
detail.

The examiner should identify what type of 
vertigo the Veteran has and offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's vertigo is 
the result of injury or disease incurred or 
was aggravated by active duty; or was 
proximately caused, or has been aggravated, 
by any of the Veteran's service-connected 
disabilities of the left ear or treatment 
for such conditions (e.g., surgery).  The 
Veteran is service connected for: hearing 
loss, tinnitus, chronic otitis media, and 
chronic mastoiditis.  If aggravation of a 
nonservice-connected disorder by any 
service-connected disability is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  In rendering the 
above opinion, the examiner should discuss 
the February 2001 private physician's 
statement and the August 2002 and October 
2006 VA examination opinions (the latter as 
addended in December 2006).

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include citation 
to specific evidence in the record, in a 
legible report.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's service-connection claim, to 
include on a direct and secondary basis, in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate SSOC, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


